
	
		II
		110th CONGRESS
		1st Session
		S. 1340
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2007
			Mrs. Lincoln (for
			 herself, Ms. Collins,
			 Mr. Kohl, Mr.
			 Kerry, Ms. Mikulski,
			 Mrs. Clinton, Mrs. Boxer, and Mr.
			 Casey) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide Medicare beneficiaries with access to geriatric assessments and chronic
		  care coordination services, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Geriatric Assessment and Chronic Care Coordination Act of
			 2007.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Medicare coverage of geriatric assessments.
					Sec. 4. Medicare coverage of chronic care coordination
				services.
					Sec. 5. Outreach activities regarding geriatric assessments and
				chronic care coordination services under the Medicare program.
					Sec. 6. Study and report on geriatric assessments and chronic
				care coordination services under the Medicare program.
					Sec. 7. Study and report on best practices for Medicare chronic
				care coordination.
					Sec. 8. Rule of construction.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The Medicare
			 program must be redesigned to provide high-quality, cost-effective care to the
			 growing population of elderly individuals with multiple chronic
			 conditions.
			(2)According to the
			 Congressional Budget Office, approximately 43 percent of Medicare costs can be
			 attributed to 5 percent of Medicare’s most costly beneficiaries.
			(3)Currently, 78
			 percent of the Medicare population has at least 1 chronic condition, and
			 2/3 have more than 1 chronic condition. The 20 percent of
			 beneficiaries with 5 or more chronic conditions account for
			 2/3 of all Medicare spending. In addition, the large baby
			 boomer generation is moving toward retirement and Medicare eligibility.
			(4)The prevalence of
			 chronic conditions increases with age: 74 percent of the 65- to 69-year-old
			 group has at least 1 chronic condition, while 86 percent of the 85 years and
			 older group has at least 1 chronic condition. Similarly, just 14 percent of the
			 65- to 69-year-old group has 5 or more chronic conditions, while 28 percent of
			 the 85 years and older group has 5 or more chronic conditions.
			(5)There is a strong
			 pattern of increasing utilization as the number of conditions increase.
			 Fifty-five percent of Medicare beneficiaries with 5 or more conditions
			 experienced an inpatient hospital stay compared to 5 percent of those with 1
			 condition or 9 percent of those with 2 conditions.
			(6)In terms of
			 physician visits, the average Medicare beneficiary has over 15 physician visits
			 annually and sees 6 different physicians annually.
			(7)When Alzheimer’s
			 disease or other form of dementia are present along with 1 or more other
			 chronic conditions, utilization also increases. For example, in 2000, total
			 average per person Medicare expenditures for those with congestive heart
			 failure and Alzheimer’s or dementia were 47 percent higher than for those with
			 congestive heart failure and no dementia.
			(8)Research
			 conducted in the United States and internationally indicate that the delivery
			 of higher quality health care, increased efficiency, and cost-effectiveness are
			 the result of systems in which patients are linked with a physician or another
			 qualified health professional who coordinates their care.
			(9)The current
			 Medicare program does not reward physicians for integrating and coordinating
			 health care because these services are not explicitly recognized and distinctly
			 paid for. Instead, physicians are incentivized to provide episodic care and to
			 generate more individual patient visits to the doctor’s office and hospital for
			 separately reimbursed tests and procedures.
			(10)The chronic care
			 model established by this Act includes several elements that are effective in
			 managing chronic disease, including—
				(A)linkages with
			 community resources;
				(B)health care
			 system changes that reward quality chronic care;
				(C)support for
			 patient self-management of chronic disease;
				(D)practice
			 redesign;
				(E)evidence-based
			 clinical practice guidelines; and
				(F)clinical
			 information systems, such as electronic medical records and continuity of care
			 records.
				(11)Financial
			 incentives within the Medicare program should be realigned as part of a
			 comprehensive system change. The Medicare program should be restructured to
			 reimburse physicians and other qualified health professionals for the cost of
			 coordinating care.
			(12)The provisions
			 of, and amendments made by, this Act are intended to—
				(A)create savings to
			 the Medicare program;
				(B)establish a
			 process to identify those Medicare beneficiaries most likely to benefit from
			 having a provider coordinate their health care needs; and
				(C)establish a
			 payment under the Medicare program for—
					(i)the
			 assessment of those health care needs; and
					(ii)the activities
			 required to coordinate those health care needs.
					3.Medicare
			 coverage of geriatric assessments
			(a)Coverage of
			 geriatric assessments
				(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
					(A)in subparagraph
			 (Z), by striking and at the end;
					(B)in subparagraph
			 (AA), by adding and at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(BB)geriatric assessments (as defined in
				subsection
				(ccc)(1));
							.
					(2)Conforming
			 amendments(A)Section 1862(a)(7) of
			 the Social Security Act (42 U.S.C.
			 1395y(a)(7)) is amended by striking or (K) and inserting
			 (K), or (BB).
					(B)Clauses (i) and (ii) of section
			 1861(s)(2)(K) of the Social Security
			 Act (42 U.S.C. 1395x(s)(2)(K)) are each amended by striking
			 subsection (ww)(1) and inserting subsections (ww)(1) and
			 (ccc)(1).
					(b)Geriatric
			 Assessments DefinedSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x)
			 is amended by adding at the end the following new subsections:
				(ccc)Geriatric
		  Assessment(1)The term
				geriatric assessment means each of the following:
							(A)An assessment of the clinical status,
				functional status, social and environmental functioning, and need for
				caregiving of a geriatric assessment eligible individual (as defined in
				subsection (ddd)). The assessment shall include a comprehensive history and
				physical examination and assessments of the following domains using
				standardized validated clinical tools:
								(i)Comprehensive review of medications
				and the individual's adherence to the medication regimen.
								(ii)Measurement of affect, cognition
				and executive function, mobility, balance, gait, risk of falling, and sensory
				function.
								(iii)Social functioning, environmental
				needs, and caregiver resources and needs.
								(iv)Any other domain determined
				appropriate by the Secretary.
								(B)Subsequent assessments, which may not
				be conducted more frequently than annually, unless the subsequent assessment is
				medically necessary due to a significant change in the condition of the
				geriatric assessment eligible individual.
							(C)The development of a written care plan
				based on the results of the assessment under subparagraph (A) (and any
				subsequent assessment under subparagraph (B)). The care plan shall detail
				identified problems, outline therapies, assign responsibility for actions, and
				indicate whether the individual is likely to benefit from chronic care
				coordination services (as defined in subsection (eee)(1)). If the individual is
				determined likely to benefit from chronic care coordination services, the care
				plan shall also provide the basis for the chronic care coordination plan to be
				developed by the chronic care manager pursuant to subsection (eee).
							(2)A geriatric assessment may only be
				conducted by—
							(A)a physician;
							(B)a practitioner described in section
				1842(b)(18)(C)(i) under the supervision of a physician; or
							(C)any other provider that meets such
				conditions as the Secretary may specify.
							(ddd)Geriatric Assessment Eligible
		  Individual(1)Subject to paragraph
				(3), the term geriatric assessment eligible individual means an
				individual identified by the Secretary as eligible for a geriatric
				assessment.
						(2)In identifying individuals under
				paragraph (1), the following rules shall apply:
							(A)The individual must have at least 1 of
				the following present:
								(i)Multiple chronic conditions.
								(ii)Dementia, as defined in the most
				recent Diagnostic and Statistical Manual of Mental Disorders, and at least 1
				chronic condition.
								(iii)Any other factor identified by
				the Secretary.
								(B)(i)The individual, as
				determined by the Secretary—
									(I)must have aggregate medical costs under
				this title in the top 10 percent of all applicable individuals during the
				previous 36 months; or
									(II)is likely to incur costs under this
				title in the top 10 percent of all applicable individuals during the current or
				subsequent calendar year.
									(ii)The determination under clause
				(i)(II) of future costs shall be based on the medical condition of the
				individual, the individual's past cost to the program under this title, and
				other factors as identified by the Secretary.
								(iii)The individual meets such
				additional criteria (if any) as the Secretary establishes under subparagraph
				(C).
								(C)(i)If the Secretary
				estimates that the total number of applicable individuals that would be
				geriatric assessment eligible individuals in a year (but for this subparagraph)
				exceeds 10 percent of the total number of applicable individuals in the year,
				the Secretary shall establish and apply under subparagraph (B)(iii) such
				additional criteria as is designed to eliminate such excess.
								(ii)The Secretary shall consult with
				physicians, physician groups, organizations representing individuals with
				chronic conditions and older adults, and other stakeholders in identifying any
				additional criteria under clause (i).
								(D)For purposes of this paragraph, the
				term applicable individual means an individual enrolled for
				benefits under part B but not enrolled in a Medicare Advantage plan or a plan
				under section 1876.
							(3)The term geriatric assessment
				eligible individual shall not include the following individuals:
							(A)An individual who is receiving hospice
				care under this title.
							(B)An individual who is residing in a
				skilled nursing facility, a nursing facility (as defined in section 1919), or
				any other facility identified by the Secretary.
							(C)An individual medically determined to
				have end-stage renal disease.
							(D)An individual enrolled in a Medicare
				Advantage plan or a plan under section 1876.
							(E)An individual enrolled in a PACE
				program under section 1894.
							(F)Any other categories of individuals
				determined appropriate by the Secretary.
							(4)For purposes of this subsection, the term
				chronic condition means a condition, such as dementia, that lasts
				or is expected to last 1 year or longer, limits what an individual can do, and
				requires ongoing
				care.
						.
			(c)Payment and
			 Elimination of Cost-Sharing
				(1)Payment and
			 elimination of coinsuranceSection 1833(a)(1) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(1)) is amended—
					(A)in subparagraph
			 (N), by inserting other than geriatric assessments (as defined in
			 section 1861(ccc)(1)) after (as defined in section
			 1848(j)(3));
					(B)by striking
			 and before (V); and
					(C)by inserting
			 before the semicolon at the end the following: , and (W) with respect to
			 geriatric assessments (as defined in section 1861(ccc)(1)), the amount paid
			 shall be 100 percent of the lesser of the actual charge for the services or the
			 amount determined under the payment basis determined under section
			 1848.
					(2)Payment under
			 physician fee scheduleSection 1848(j)(3) of the
			 Social Security Act (42 U.S.C.
			 1395w–4(j)(3)) is amended by inserting (2)(BB), after
			 (2)(AA),.
				(3)Elimination of
			 coinsurance in outpatient hospital settings
					(A)Exclusion from
			 OPD fee scheduleSection 1833(t)(1)(B)(iv) of the
			 Social Security Act (42 U.S.C.
			 1395l(t)(1)(B)(iv)) is amended by striking and diagnostic
			 mammography and inserting , diagnostic mammography, or geriatric
			 assessments (as defined in section 1861(ccc)(1)).
					(B)Conforming
			 amendmentsSection 1833(a)(2) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(2)) is amended—
						(i)in
			 subparagraph (F), by striking and at the end;
						(ii)in
			 subparagraph (G)(ii), by striking the comma at the end and inserting ;
			 and; and
						(iii)by inserting
			 after subparagraph (G)(ii) the following new subparagraph:
							
								(H)with respect to
				geriatric assessments (as defined in section 1861(ccc)(1)) furnished by an
				outpatient department of a hospital, the amount determined under paragraph
				(1)(W),
								.
						(4)Elimination of
			 deductibleThe first sentence of section 1833(b) of the
			 Social Security Act (42 U.S.C.
			 1395l(b)) is amended—
					(A)by striking
			 and before (8); and
					(B)by inserting
			 before the period the following: , and (9) such deductible shall not
			 apply with respect to geriatric assessments (as defined in section
			 1861(ccc)(1)).
					(d)Frequency
			 LimitationSection 1862(a)(1) of the
			 Social Security Act (42 U.S.C.
			 1395y(a)(1)) is amended—
				(1)by striking
			 and at the end of subparagraph (M);
				(2)by striking the
			 semicolon at the end of subparagraph (N) and inserting , and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(O)in the case of geriatric assessments
				(as defined in section 1861(ccc)(1)), which are performed more frequently than
				is covered under such
				section;
						.
				(e)Exception to
			 Limits on Physician ReferralsSection 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)) is amended by adding at the end the following new paragraph:
				
					(6)Geriatric
				assessmentsIn the case of a designated health service, if the
				designated health service is a geriatric assessment (as defined in section
				1861(ccc)(1)) and furnished by a
				physician.
					.
			(f)RulemakingThe
			 Secretary of Health and Human Services shall define such terms, establish such
			 procedures, and promulgate such regulations as the Secretary determines
			 necessary to implement the amendments made by, and the provisions of, this
			 section, including the establishment of additional domains under subsection
			 (ccc)(1)(A)(iv) of section 1861 of the Social Security Act, as added by
			 subsection (b). In promulgating such regulations, the Secretary shall consult
			 with physicians, physician groups and organizations, and organizations
			 representing individuals with chronic conditions and older adults.
			(g)Effective
			 DateThe amendments made by this section shall apply to
			 assessments furnished on or after January 1, 2008.
			4.Medicare
			 coverage of chronic care coordination services
			(a)Part
			 B coverage of chronic care coordination
			 services
				(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)), as
			 amended by section 3(a)(1), is amended—
					(A)in subparagraph
			 (AA), by striking and at the end;
					(B)in subparagraph
			 (BB), by adding and at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(CC)chronic care coordination services
				(as defined in subsection
				(eee));
							.
					(2)Conforming
			 amendments
					(A)Section
			 1862(a)(7) of the Social Security Act
			 (42 U.S.C. 1395y(a)(7)), as amended by section 3(a)(2)(A), is amended by
			 striking or (BB) and inserting (BB), or
			 (CC).
					(B)Clauses (i) and
			 (ii) of section 1861(s)(2)(K) of the Social
			 Security Act (42 U.S.C. 1395x(s)(2)(K)), as amended by section
			 3(a)(2)(B), are each amended by striking subsections (ww)(1) and
			 (ccc) and inserting subsections (ww)(1), (ccc), and
			 (eee).
					(b)Services
			 DescribedSection 1861 of the Social Security Act (42 U.S.C. 1395x), as
			 amended by section 3(b), is amended by adding at the end the following new
			 subsection:
				
					(eee)Chronic Care Coordination Services; Chronic Care Manager;
		  Chronic Care Eligible Individual(1)The term chronic
				care coordination services means services that are furnished to a
				chronic care eligible individual (as defined in paragraph (3)) by a single
				chronic care manager (as defined in paragraph (2)) chosen by the individual
				under a plan of care prescribed by such chronic care manager for the purpose of
				chronic care and dementia coordination, which may include any of the following
				services:
							(A)The development of an initial plan of
				care (based on the results of a geriatric assessment, as defined in subsection
				ccc)), and subsequent appropriate revisions to that plan of care.
							(B)The management of, and referral for,
				medical and other health services, including interdisciplinary care conferences
				and management with other providers.
							(C)The monitoring and management of
				medications.
							(D)Patient education and counseling
				services.
							(E)Family caregiver education and
				counseling services.
							(F)Self-management services, including
				health education and risk appraisal to identify behavioral risk factors through
				self-assessment.
							(G)Providing access by telephone with
				physicians and other appropriate health care professionals, including 24-hour
				availability of such professionals for emergencies.
							(H)Management with the principal
				nonprofessional caregiver in the home.
							(I)Managing and facilitating transitions
				among health care professionals and across settings of care, including the
				following:
								(i)Pursuing the treatment option
				elected by the individual.
								(ii)Including any advance directive
				executed by the individual in the medical file of the individual.
								(J)Information about, and referral to,
				hospice care, including patient and family caregiver education and counseling
				about hospice care, and facilitating transition to hospice care when
				elected.
							(K)Information about, referral to, and
				management with, community services.
							(L)Such additional services for which
				payment would not otherwise be made under this title that the Secretary may
				specify that encourage the receipt of, or improve the effectiveness of, the
				services described in the preceding subparagraphs.
							(2)(A)For purposes of this
				subsection, the term chronic care manager means an individual or
				entity that—
								(i)is—
									(I)a physician;
									(II)a practitioner described in clause
				(i) or (iv) of section 1842(b)(18)(C) under the supervision of a physician;
				or
									(III)any other provider that meets
				such conditions as the Secretary may specify; and
									(ii)has entered into a chronic care
				coordination agreement with the Secretary.
								(B)(i)For purposes of
				subparagraph (A)(ii), each chronic care coordination agreement shall meet the
				requirements described in subparagraph (C) and shall—
									(I)subject to clause (ii), be entered
				into for a period of 3 years and may be renewed if the Secretary is satisfied
				that the chronic care manager continues to meet such terms and conditions as
				the Secretary may require; and
									(II)contain such other terms and
				conditions as the Secretary may require.
									(ii)Each chronic care coordination
				agreement shall provide for the termination of such agreement prior to such
				3-year period in the case where the chronic care manager—
									(I)is no longer able to provide chronic
				care services; or
									(II)does not meet such terms and
				conditions as the Secretary may require.
									(C)(i)Subject to clause (ii),
				the requirements of this subparagraph are met if the agreement requires the
				chronic care manager to perform, or provide for the performance of, the
				following services:
									(I)Advocating for, and providing ongoing
				support, oversight, and guidance with respect to the implementation of a plan
				of care that provides an integrated, coherent, and cross-disciplined plan for
				ongoing medical care that is developed in partnership with the chronic care
				eligible individual and all other physicians and other care providers and
				agencies (including home health agencies) providing care to the chronic care
				eligible individual.
									(II)Using evidence-based medicine and
				clinical decision support tools to guide decision making at the point of care
				and on the basis of specific patient factors.
									(III)Using health information technology,
				including, where appropriate, remote monitoring and patient registries, to
				monitor and track the health status of patients and to provide patients with
				enhanced and convenient access to health care services.
									(IV)Encouraging patients to engage in the
				management of their own health through education and support systems.
									(V)Incorporating family caregivers into
				the chronic care planning process.
									(ii)The Secretary may modify the
				services required under the agreement under clause (i), including by requiring
				different services or services in addition to those described in subclauses (I)
				through (V) of such clause.
								(D)The Secretary shall adopt procedures
				which exempt providers in rural areas from providing 1 or more of the services
				otherwise required to be provided under subparagraph (C) or modify such
				requirements for such providers. In establishing such procedures, the Secretary
				shall ensure that such exemptions and modifications do not impact the quality
				of chronic care coordination services furnished by such providers.
							(3)For purposes of this subsection, the
				term chronic care eligible individual means a geriatric assessment
				eligible individual (as defined in subsection (ddd)) who has undergone a
				geriatric assessment (as defined in subsection (ccc)(1)) which determined that
				the individual would benefit from chronic care
				coordination.
						.
			(c)Payment and
			 Elimination of Cost-Sharing
				(1)Payment and
			 elimination of coinsuranceSection 1833(a)(1) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(1)), as amended by section 3(c)(1), is amended—
					(A)in subparagraph
			 (N), by inserting or chronic care coordination services (as defined in
			 section 1861(eee)) after other than geriatric assessments (as
			 defined in section 1861(ccc)(1));
					(B)by striking
			 and before (W); and
					(C)by inserting
			 before the semicolon at the end the following: , and (X) with respect to
			 chronic care coordination services (as defined in section 1861(eee)), the
			 amount paid shall be 100 percent of the amount determined under section
			 1848(m).
					(2)Payment
					(A)In
			 generalSection 1848 of the Social
			 Security Act (42 U.S.C. 1395w–4) is amended by adding at the end the
			 following new subsection:
						
							(m)Payment for
				chronic care coordination services
								(1)Establishment
									(A)In
				generalThe Secretary shall establish a monthly care coordination
				payment amount under this section for chronic care coordination services (as
				defined in paragraph (1) of section 1861(eee)(1)) furnished to a chronic care
				eligible individual (as defined in paragraph (3) of such section) by a chronic
				care manager (as defined in paragraph (2) of such section 1861).
									(B)RequirementsIn
				establishing payment amounts under subparagraph (A), the Secretary
				shall—
										(i)take into account
				the time required of the chronic care manager in providing the care
				coordination services to chronic care eligible individuals and the costs
				associated with the practice-level health information technologies and systems
				incurred by the chronic care manager in providing such services; and
										(ii)ensure that such
				payments do not result in a reduction in payments for office visits or other
				evaluation and management services that would otherwise be allowable.
										(2)CodeUnder
				the conditions set forth in this section, the Secretary shall develop a care
				coordination payment code for chronic care coordination services and a value
				for such code.
								(3)Separate
				payments from payments for geriatric assessmentsPayments for
				chronic care coordination services shall be made separately from payments for
				geriatric assessments (as defined in section 1861(ccc)(1)) and other services
				for which payment is made under this
				title.
								.
					(B)Conforming
			 amendmentSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)),
			 as amended by section 3(c)(2)), is amended by inserting (2)(CC),
			 after (2)(BB),.
					(3)Elimination of
			 coinsurance in outpatient hospital settings
					(A)Exclusion from
			 OPD fee scheduleSection 1833(t)(1)(B)(iv) of the
			 Social Security Act (42 U.S.C.
			 1395l(t)(1)(B)(iv)), as amended by section 3(c)(3)(A), is amended by striking
			 or geriatric assessments (as defined in section 1861(ccc)(1))
			 and inserting geriatric assessments (as defined in section
			 1861(ccc)(1)), or chronic care coordination services (as defined in section
			 1861(eee)(1)).
					(B)Conforming
			 amendmentsSection 1833(a)(2) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(2)), as amended by section 3(c)(3)(B), is amended—
						(i)in
			 subparagraph (G)(ii), by striking and at the end;
						(ii)in
			 subparagraph (H), by striking the comma at the end and inserting ;
			 and; and
						(iii)by inserting
			 after subparagraph (H) the following new subparagraph:
							
								(I)with respect to
				chronic care coordination services (as defined in section 1861(eee)(1))
				furnished by an outpatient department of a hospital, the amount determined
				under section
				1848(m),
								.
						(4)Elimination of
			 deductibleParagraph (9) of section 1833(b) of the
			 Social Security Act (42 U.S.C.
			 1395l(b)), as added by section 3(c)(4), is amended by inserting or
			 chronic care coordination services (as defined in section 1861(eee)(1))
			 after geriatric assessments (as defined in section
			 1861(ccc)(1)).
				(d)Application of
			 Limits on BillingSection 1842(b)(18)(C) of the
			 Social Security Act (42 U.S.C.
			 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clause:
				
					(vii)A chronic care manager (as defined
				in section 1861(eee)(2)) that is not a
				physician.
					.
			(e)Exception to
			 Limits on Physician ReferralsSection 1877(b)(6) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)(6)), as amended by section 3(e), is amended to read as
			 follows:
				
					(6)Geriatric
				assessments and chronic care coordination servicesIn the case of
				a designated health service, if the designated health service is—
						(A)a geriatric
				assessment or a chronic care coordination service (as defined in subsections
				(ccc)(1) or (eee)(1) of section 1861, respectively); and
						(B)provided by a
				physician or a chronic care manager (as defined in section
				1861(eee)(2)).
						.
			(f)RulemakingThe
			 Secretary of Health and Human Services shall define such terms, establish such
			 procedures, and promulgate such regulations as the Secretary determines
			 necessary to implement the amendments made by, and the provisions of, this
			 section. In promulgating such regulations, the Secretary shall consult with
			 physicians, physician groups and organizations, and organizations representing
			 individuals with chronic conditions and older adults.
			(g)Effective
			 DateThe amendments made by this section shall apply to chronic
			 care coordination services furnished on or after January 1, 2008.
			5.Outreach
			 activities regarding geriatric assessments and chronic care coordination
			 services under the Medicare programThe Secretary of Health and Human Services
			 shall conduct outreach activities to individuals likely to be eligible to
			 receive coverage of geriatric assessments (as defined in subsection (ccc) of
			 section 1861 of the Social Security Act, as added by section 3) under the
			 Medicare program and individuals likely to be eligible to receive coverage of
			 chronic care coordination services (as defined in subsection (eee) of such
			 section 1861, as added by section 4) under the Medicare program, to inform such
			 individuals about the availability of such benefits under the Medicare
			 program.
		6.Study and report
			 on geriatric assessments and chronic care coordination services under the
			 Medicare program
			(a)StudyThe
			 Secretary of Health and Human Services shall enter into a contract with an
			 entity to conduct a study on—
				(1)the effectiveness
			 of the coverage of geriatric assessments and chronic care coordination services
			 under the Medicare program (under the amendments made by sections 3 and 4) on
			 improving the quality of care provided to Medicare beneficiaries with chronic
			 conditions, including dementia; and
				(2)the impact of
			 such geriatric assessments and care coordination services on reducing
			 expenditures under title XVIII of the Social Security Act, including reduced
			 expenditures that may result from—
					(A)reducing
			 preventable hospital admissions;
					(B)more appropriate
			 use of pharmaceuticals; and
					(C)reducing
			 duplicate or unnecessary tests.
					(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the entity
			 conducting the study under subsection (a) shall submit to Congress and the
			 Secretary of Health and Human Services a report on the study, together with
			 recommendations for such legislation or administrative action as such entity
			 determines appropriate.
			(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			7.Study and report
			 on best practices for Medicare chronic care coordination
			(a)StudyThe
			 Secretary of Health and Human Services, in consultation with the Medicare
			 Payment Advisory Commission, shall conduct a study of the following
			 issues:
				(1)The effectiveness
			 of pay-for-performance programs to serve Medicare beneficiaries with multiple
			 chronic conditions, including dementia.
				(2)The
			 cost-effectiveness of chronic care coordination under the Medicare
			 program.
				(3)Whether the
			 quality measures used for making payments under part B of the Medicare program,
			 including the measures developed under subsection (k) of section 1848 of the
			 Social Security Act (as added by section 101 of division B of the Tax Relief
			 and Health Care Act of 2006, Public Law 109–432), improve the quality of care
			 provided to Medicare beneficiaries with multiple chronic illnesses, including
			 dementia.
				(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall submit to Congress a report on the study
			 conducted under subsection (a) that contains—
				(1)recommendations
			 on the best quality indicators for monitoring the chronic care coordination of
			 the conditions of Medicare beneficiaries with multiple chronic conditions,
			 including dementia; and
				(2)such other
			 recommendations for legislation or administrative action as the Secretary
			 determines appropriate.
				8.Rule of
			 constructionNothing in this
			 Act, or in the amendments made by this Act, shall be construed as requiring an
			 individual to receive a geriatric assessment (as defined in section
			 1861(ccc)(1) of the Social Security Act, as added by section 3(b)) or chronic
			 care coordination services (as defined in section 1861(eee)(1) of such Act, as
			 added by section 4(b)).
		
